Citation Nr: 1310257	
Decision Date: 03/26/13    Archive Date: 04/02/13

DOCKET NO.  09-22 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disorder, to include fallen arches, calcaneal spurs, and dysfunctional feet.

2.  Entitlement to service connection for a stomach disorder, to include a hernia and pancreatitis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from December 1945 to May 1947.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of February 2008 and October 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas, and St. Louis, Missouri, respectively.  The RO in Little Rock, Arkansas has original jurisdiction over the Veteran's claims.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in February 2010.  A transcript of the hearing is associated with the claims file. 

The Veteran's case was most recently remanded in February 2012 for additional development.  Upon remand, the Veteran's claim of entitlement to service connection for residuals of a broken nose, to include nosebleeds and allergic rhinitis was granted in a January 2013.  As such, the only issues remaining on appeal are those listed on the title page of this decision and the requested development was completed prior to returning the case to the Board.  

In addition to a paper claims file, the Veteran also has an electronic file known as a Virtual VA file.  The Board has reviewed both files prior to reaching the decisions below.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  The Veteran's claimed bilateral foot disability was not first manifest in service, and has not otherwise been shown to be etiologically related to service.

2.  The Veteran's claimed stomach disability was not first manifest in service, and has not otherwise been shown to be etiologically related to service


CONCLUSIONS OF LAW

1.  A bilateral foot disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).

2.  A stomach disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2012).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

A VCAA letter dated in November 2007 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2012); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letter informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented by an experienced national Veterans Service Organization and has submitted argument in support of his claims.  These arguments have referenced the applicable law and regulations necessary for a grant of service connection.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claims and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  It appears the Veteran's service treatment records, in their entirety, could not be obtained because of a fire-related incident.  Attempts to obtain this information from other sources were unsuccessful.  Any further attempts to obtain the Veteran's service treatment records would be futile.  VA treatment records are in the file.  Private treatment records identified by the Veteran have been obtained, to the extent possible.  The Veteran has not referenced further outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2012).  

In this case, the Veteran was provided VA examinations in June 2010, with addendums dated in May 2011 and March 2012.  The examiner considered the Veteran's complaint, his reported history, as well as the service treatment records, post-service treatment records, and conducting a physical examination.  Based on the foregoing, the examiner concluded that the Veteran's bilateral foot and stomach disabilities were not due to or aggravated by an event, disease, or injury incurred during active service.  Therefore, as the opinions were based on review of the claims file, including the Veteran's statements, and provided an extensive rationale for the opinion provided, the Board concludes that the opinions provided are adequate.  Given the foregoing, the Board finds the evidence of record to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claims for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claims.

Given the March 2012 supplemental opinion from the June 2010 VA examiner, the acquisition of outstanding VA treatment records, and the subsequent readjudication of the claim, the Board finds that there has been substantial compliance with its February 2012 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2012).

A recent decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013).

Service connection may be granted on a presumptive basis for certain chronic diseases, including gastric or duodenal peptic ulcers, if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).  

As the Veteran has a ventral hernia and is not shown to have peptic ulcers or other chronic disabilities noted under 38 C.F.R. § 3.309, his disabilities are not afforded the alternative method for establishing the required nexus between his current disability and service by asserting continuity of symptomatology since service.  See Walker, supra.  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In certain circumstances lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

Factual Background 

The Veteran contends that he currently has a bilateral foot disability and stomach disorder, to include a hernia and pancreatitis, related to his military service.  

As noted above, most of the Veteran's service treatment records were destroyed in a fire-related incident, therefore, VA has a heightened duty to assist the Veteran in developing his claim because the VA records may have been lost.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The case law does not, however, lower the legal standard for proving a claim for service connection but, rather, increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 46, 51(1996).

The Veteran's available service treatment records reflect treatment for a sprained right ankle in March 1946, but are devoid of any treatment for a bilateral foot disability, stomach disability, hernia, or pancreatitis.  Of record is the Veteran's enlistment physical examination, dated in November 1945, which showed normal foot examination and no hernias.  There were no musculoskeletal defects found, and abdominal viscera were normal.  Following the April 1947 physical examination at separation, the Veteran did not have any evidence of a hernia and his foot examination was normal.  There were no musculoskeletal defects found, and his abdominal wall and viscera were normal.  Chest x-ray was negative.  

Following service, there is a September 1960 treatment record indicating that the Veteran has an epigastric hernia that has been present for years.  The Veteran also sought treatment for indigestion in the late-1970s, but was not diagnosed as having any recurrent stomach disability.  

The first post-service medical evidence of record showing treatment for a hernia is dated in April 2000, at which time he was noted as having "+ abdominal hernia."  There was no spleen or liver enlargement appreciated.  

In a statement received in October 2002, the Veteran's sister indicated that prior to military service the Veteran did not have any problems with fallen arches or stomach problems.  She recalled that once he returned, he had these problems.  

During the Veteran's November 2004 hearing, he indicated that he did not have post-service treatment for his foot disability, but continued to buy arch supports for treatment.  During that hearing, the Veteran's spouse testified that she knew him since 1948, and he had fallen arch problems since that time.  During that hearing, he also contended that he boxed during the military and has reflux problems and ulcers related to boxing blows he received in service.  

In a February 2008 statement from the Veteran's treating physician, he indicated that the Veteran suffered "traumatic" diastasis recti due to punches from boxing in service.  The physician indicated that the Veteran did not experience continued pain because of it, but he has an obvious ventral shelf in his epigastrium.  He opined that this was a significant cosmetic deformity relating to his military service.  

Regarding the claimed fallen arches, the physician described the Veteran's reported history of in-service marches, arch supports, and foot pain.  The physician noted the Veteran's reports of buying arch supports since service until he eventually purchased shoes with built in arch support.  He opined that the Veteran's foot dysfunction was related to participation in the activities the Veteran described during service.  

The Veteran continues to receive treatment at the VA Medical Center for his complaints.  In 2009, he was noted to have a large ventral hernia with a history of repair with mesh.  Clinical records also show a history of gastroesophageal reflux disease (GERD) and pancreatitis.  He has also been shown to have bilateral calcaneal spurs.  During the course of VA treatment (other than during VA examinations), the Veteran has not reported that his foot and stomach symptoms had their onset in service.  

Following a September 2009 x-ray of the abdomen, the Veteran was diagnosed as having mild or early pancreatitis and interval anterior abdominal epigastric hernia repair with probably postsurgical changes appreciated.  Of note, the Veteran underwent an epigastric hernia repair in June 2009.  

In an October 2009 VA treatment note, the treating nurse indicated that the Veteran had a history of pancreatitis probably related to statin medication.  

During his February 2010 hearing, the Veteran first reported that he sought post-service treatment for his foot disabilities.  He advised that he was treated by Dr. M, who has since passed.  The Veteran stated that these records are unobtainable, and he was treated by him approximately 15 years prior to the hearing.  The Veteran again indicated that he has been buying inserts for his shoes for the past 63+ years.  

In addition, the Veteran testified that he has sought continuous treatment for stomach problems from the time he was discharged from service until the present.  He recalled going with his wife to drugstores to obtain Red Liniment for treatment of his symptoms.  

The Veteran was afforded a VA examination of the feet and digestive system in June 2010.  He again described the in-service marches and his painful feet.  The examiner found no evidence that the Veteran has ever been diagnosed as having fallen arches, but there is some notation of dysfunctional feet that were described as tired.  The Veteran only complained of painful feet with prolonged standing or walking.  When the examiner physically examined the Veteran, he was able to put his finger under each arch, which was no problem and it wasn't even snug.  The arches were nontender, nor were they fallen.  The examiner indicated that the Veteran did not have flat feet in either foot, nor did he have any other disability of the feet.  

Regarding the claimed stomach condition, the Veteran reported to the examiner that he was pounded in the stomach while boxing during service.  He told the examiner that he boxed infrequently between 1945 and 1947.  Physical examination of the abdomen revealed no current hernia (but a ventral hernia scar that was well healed with mesh underneath).  

Following review of the record and physical examination of the Veteran, the examiner diagnosed him as having dysfunctional feet and idiopathic pancreatitis.  

The examiner indicated that the Veteran did not have fallen arches, and thus, did not have fallen arches due to in-service marching.  The examiner noted only that the Veteran does get tired and painful feet.  

With respect to the stomach disability, the examiner noted his idiopathic pancreatitis with an unclear cause and ventral hernias.  The examiner opined that the Veteran's pancreatitis and ventral hernias were not due to being hit in the stomach while boxing between 1945 and 1947.  In so concluding, the examiner opined that if a blow to the stomach caused these problems, there would not be a 60 plus year delay in getting his first bout of pancreatitis.  He stated that if pancreatitis was the cause, it would have been instant.  Further rationale was that ventral hernias are not the result of any sort of trauma.  

In a May 2011 addendum, the June 2010 examiner was asked to address the findings of the Veteran's private physician, dated in February 2008.  The VA examiner indicated that he agreed with the February 2008 physician to the extent that he diagnosed the Veteran as having diastasis recti.  The VA examiner indicated, however, that there is no such thing as "traumatic" diastasis recti as it is a congenital deformity.  These deformities are rarely repaired, and he indicated that his ventral hernia repair is unrelated to the diastasis recti.  He again opined that the Veteran's hernia and idiopathic pancreatitis are not the result of his military service.  He further stated that diastasis recti could not be caused by trauma such as boxing and it is otherwise unrelated to the claimed hernia.  

The examiner further stated that he disagreed with the February 2008 private opinion finding that the Veteran's dysfunctional feet were related to his military service.  The examiner stated that he did not find evidence of current fallen arches, and his tired/painful feet are otherwise unrelated to his military service.  In so concluding, the examiner indicated that the Veteran did not currently have fallen arches, and therefore, cannot have fallen arches due to military service.  

Pursuant to the Board's February 2012 remand, a supplemental opinion was requested from the June 2010 VA examiner.  He was asked to specifically address all foot disabilities, not just fallen arches, and their possible relationship to the Veteran's military service.  The examiner reviewed the evidence of record again and opined that the Veteran incurred no foot disability in service, nor can any current foot disability be attributed to service on the basis of a delayed onset theory of causation.  In so concluding, the examiner indicated that the Veteran does not have any current foot condition that could be attributed to long, in-service marches.  Finally, he noted that the Veteran did not have fallen arches as contended, and his currently diagnosed calcaneal spurs are not caused by long marches and are the result of other foot diagnoses.  

Analysis

Bilateral Foot Disability

The Veteran essentially contends that he has "fallen arches" from his in-service long road marches.  The Veteran testified that he was told he had fallen arches during service and was given arch supports and exercises for treatment.  As noted above, the Veteran is currently diagnosed as having dysfunctional feet, manifested by pain and tiredness, and bilateral calcaneal spurs.  

Upon careful review of the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a bilateral foot disability.  In other words, the competent and credible evidence does not show that the Veteran's current bilateral foot disabilities were caused or worsened by his military service.  Even assuming the Veteran had these long marches during service as he described, the preponderance of the evidence is against a finding that his currently diagnosed dysfunctional feet and bilateral calcaneal spurs were caused by these long marches.  

The record reflects three opinions from the June 2010 VA examiner (supplemental opinions in May 2011 and March 2012) indicating that the Veteran's bilateral foot disabilities, whether characterized as dysfunctional feet, fallen arches, or calcaneal spurs, were neither caused nor worsened by the Veteran's service.  In so opining, the examiner reviewed the Veteran's claims file and the February 2008 opinion of Dr. F.  The Board finds the June 2010, May 2011, and March 2012 VA examination reports are factually accurate, fully articulated, and contain sound reasoning.  Therefore, these VA examination reports are afforded significant probative value.

The February 2008 opinion from Dr. F. indicated that the Veteran's dysfunctional feet are attributed to his reports of long marches during service.  Dr. F, however, did not provide a rationale for his opinion.  In this instance, the Board notes that it may not reject a favorable medical opinion based on its own unsubstantiated medical conclusions, but the Board does have the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In this regard, although Dr. F. appears to competent and credible, his opinion is less probative than the June 2010 opinion with addendums because he did not review the Veteran's claims file prior to reaching his opinion, nor did he provide a rationale for the opinion given.  

Additionally, when assessing the probative value of a medical opinion, the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  A medical opinion that contains only data and conclusions is not entitled to any weight.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

In this case, the Board finds that the June 2010 VA examination report and opinion, including the supplemental opinions, are the most probative evidence of record as they were definitive, based upon a complete review of the Veteran's entire claims file, to include the positive medical opinion submitted by Dr. F., and evaluation of the Veteran.  Additionally, the examiner provided a detailed rationale for the conclusions reached.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Accordingly, June 2010 VA examiner's opinions are found to carry significant weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean, supra.  

The June 2010 examiner, in his June 2010 report, May 2011 addendum, and March 2012 addendum, addressed the Veteran's claimed fallen arches, dysfunctional feet, and calcaneal spurs.  He found no evidence of fallen arches, and opined the painful/tired feet and calcaneal spurs were not caused by service.  He specifically noted that calcaneal spurs are not caused by long marches.  

Other than the February 2008 opinion from Dr. F. above, the Veteran has submitted no competent medical nexus evidence contrary to the June 2010, May 2011, and March 2012 opinions.  The Veteran has been accorded ample opportunity to furnish medical and other evidence in support of his claims; he has not done so.  See 38 U.S.C.A. § 5107(a) (2012) (noting it is a claimant's responsibility to support a claim for VA benefits).

Other than the February 2008 opinion from Dr. F., there is no medical evidence of record showing that the Veteran's bilateral foot disabilities were incurred in or aggravated by his military service.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 (2004).  Lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)). 

The Veteran is competent to report what he perceived as flat feet during service; however, such contentions are not credibility as they are contradicted by his discharge physical examination in 1947 that found no such disability at service discharge.  The discharge examination specifically noted that he had no disability of the feet.  Further, as noted above, the weight of the medical evidence is against a finding that the Veteran has any fallen arches or flat feet.  In fact, the June 2010 examiner could easily fit a finger in his arches.  Finally, the examiner found that there is no delay onset of the Veteran's bilateral foot disabilities, nor are calcaneal spurs caused by road marches.  

In this case, assertions as to whether the Veteran's other claimed foot disabilities are related to service are etiological questions unlike testimony as to a separated shoulder, varicose veins, or flat feet, which are capable of direct observation.  See Jandreau, 492 F.3d at 1376 (noting that lay witness capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 308-09 (finding that lay testimony is competent to establish the presence of varicose veins); Woehlaert, 21 Vet. App. at 462 (discussing that unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Falzone, 8 Vet. App. at 405 (finding that a lay person is competent to testify to pain and visible flatness of his feet).  There is nothing in the record to suggest that the Veteran has the appropriate training, experience, or expertise to render medical opinions regarding the etiology of his calcaneal spurs and dysfunctional feet.  See 38 C.F.R. § 3.159 (a)(1) (2012) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  In this circumstance, the Board gives more weight and credence to the June 2010, May 2011, and March 2012 VA opinions which were rendered by a VA examiner rather than a lay person, and his opinion was based on medical principles that were set forth in his report. 

That having been noted, the lay contentions of the Veteran and his sister are of far less probative value than the June 2010, May 2011, and March 2012 VA opinions.  First, although the Veteran and his sister are competent to observe post-service foot problems and the Veteran is competent to describe his pain, they are not competent to diagnose calcaneal spurs or "dysfunctional" feet, nor can they identify the date of onset of such disabilities.  The finding of calcaneal spurs requires x-ray evidence, and the Veteran has not been shown to possess training or credentials in radiology or medicine.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (finding that "a layperson is generally not capable of opining on matters requiring medical knowledge").  Second, the June 2010, May 2011, and March 2012 VA opinions are more consistent with the evidence of record, insofar as there were no complaints or treatment for foot problems at service discharge or for many decades thereafter.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (noting that evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim). 

Overall, the Board finds that the preponderance of the evidence is strongly against the conclusion that the Veteran's claimed bilateral foot disabilities are in any way etiologically related to service.  Accordingly, the claim for service connection for those disabilities must be denied.  VA's benefit-of-the-doubt doctrine is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

Stomach Disability

The Veteran contends that he has some sort of stomach disability, hernia, ulcers, or pancreatitis related to his military service.  It is his contention that in-service boxing and blows to the stomach caused a current disability in the stomach area.  

Upon careful review of the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a stomach disability, including ventral hernia and recurrent pancreatitis.  In other words, the competent and credible evidence does not show that the Veteran's current digestive/stomach disabilities were caused or worsened by his military service.  Even assuming the Veteran had incurred many punches while boxing during service as he described, the preponderance of the evidence is against a finding that his currently diagnosed hernia, pancreatitis, and diastasis recti are attributable to his period of active duty.  

As an initial matter, the Board observes that congenital or developmental defects and diastasis recti are not diseases or injuries within the meaning of the applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9.  In the absence of superimposed disease or injury, service connection may not be allowed for diastasis recti, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9.  Thus, VA regulations specifically prohibit service connection for diastasis recti unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury).  There is no indication that the Veteran's diastasis recti has been caused by any specific event such as an in-service injury.  Moreover, in his May 2011 supplemental opinion, the June 2010 VA examiner specifically noted that diastasis recti cannot be traumatic in nature as described by Dr. F. in February 2008.  It is a congenital disease and could not be caused by punches to the stomach during service.  As such, the issue is whether the Veteran's other claimed stomach/digestive disabilities are related to a disease, injury, or event during service.  

The record reflects three opinions from the June 2010 VA examiner (supplemental opinions in May 2011 and March 2012) indicating that the Veteran's idiopathic pancreatitis and ventral hernia, were neither caused nor worsened by the Veteran's service.  In so opining, the examiner reviewed the claims file and the February 2008 opinion of Dr. F.  The Board finds the June 2010, May 2011, and March 2012 VA examination reports are factually accurate, fully articulated, and contain sound reasoning.  Therefore, these VA examination reports are afforded significant probative value.

The February 2008 opinion from Dr. F. indicated that the Veteran's "stomach condition" is attributed to his reports of being punched while boxing during service.  He specifically stated that the Veteran does not have any pain due to his "traumatic" diastasis recti, but he now was an obvious ventral "shelf" in his epigastrium.  He notes that this is a cosmetic deformity related to his military service.  Dr. F., however, did not provide a detailed rationale for his opinion, review the claims file, or provide the opinion on anything other than the Veteran's reports.  Again, the Board notes that it may not reject a favorable medical opinion based on its own unsubstantiated medical conclusions, but the Board does have the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  See Obert and Madden, supra.  In this regard, although Dr. F. appears to competent and credible, his opinion is less probative than the June 2010 opinion with addendums because he did not review the Veteran's claims file prior to reaching his opinion, nor did he provide a rationale for the opinion given.  

Additionally, when assessing the probative value of a medical opinion, the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean, 13 Vet. App. at 448-9.  A medical opinion that contains only data and conclusions is not entitled to any weight.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez, 22 Vet. App. at 304.

In this case, the Board finds that the June 2010 VA examination report and opinion, including the supplemental opinions, are again the most probative evidence of record as they was definitive, based upon a complete review of the Veteran's entire claims file, to include the positive medical opinion submitted by Dr. F., and evaluation of the Veteran.  Additionally, the examiner provided a detailed rationale for the conclusions reached.  See Barr, 21 Vet. App. at 312.  Accordingly, June 2010 VA examiner's opinions are found to carry significant weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean, supra.  

The June 2010 examiner, in his June 2010 report, May 2011 addendum, and March 2012 addendum, addressed the Veteran's claimed digestive/stomach problems.  He diagnosed idiopathic pancreatitis and history of ventral hernia and opined they were not caused by service.  He specifically noted that ventral hernias are not caused by trauma and if the boxing punches to the stomach were so severe, he would have had pancreatitis at that time, not decades later.  

Other than the February 2008 opinion from Dr. F. above, the Veteran has submitted no competent medical nexus evidence contrary to the June 2010, May 2011, and March 2012 opinions.  As noted above, the Veteran has been accorded ample opportunity to furnish medical and other evidence in support of his claims; he has not done so.  See 38 U.S.C.A. § 5107(a) (2012) (noting it is a claimant's responsibility to support a claim for VA benefits).

Other than the February 2008 opinion from Dr. F., there is no medical evidence of record showing that the Veteran's ventral hernia and pancreatitis were incurred in or aggravated by his military service.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See Duenas, 18 Vet. App. at 520.  Lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson, 581 F.3d at 1316.  

The Veteran is competent to report what he perceived as stomach problems during service, but his discharge physical examination in 1947 found no such disability at service separation.  It specifically noted normal abdominal wall and viscera.  

However, in this case, assertions as to whether the Veteran's digestive/stomach disabilities are related to service are etiological questions unlike testimony as to a separated shoulder, varicose veins, or flat feet, which are capable of direct observation.  See Jandreau, 492 F.3d at 1376 (noting that lay witness capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. 308-09 (2007) (finding that lay testimony is competent to establish the presence of varicose veins); Woehlaert, 21 Vet. App. at 462 (discussing that unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Falzone, 8 Vet. App. at 405 (finding that a lay person is competent to testify to pain and visible flatness of his feet).  There is nothing in the record to suggest that the Veteran has the appropriate training, experience, or expertise to render medical opinions regarding the etiology of his ventral hernia and pancreatitis.  See 38 C.F.R. § 3.159 (a)(1) (2012) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  

The Board appreciates the Veteran's assertions, and although the Veteran is competent to report what he observed and he experienced during service, he is not competent to ascertain the etiology of his current disability, as the causative factors for such are not readily subject to lay observation.  In this circumstance, the Board gives more weight and credence to the June 2010, May 2011, and March 2012 VA opinions which was rendered by a VA examiner rather than a lay person, and his opinion was based on medical principles that were set forth in his report. 

That having been noted, the lay contentions of the Veteran and his sister are of far less probative value than the June 2010, May 2011, and March 2012 VA opinions.  First, although the Veteran and his sister are competent to observe post-service stomach problems and the Veteran is competent to describe his pain, they are not competent to diagnose ventral hernias or pancreatitis, nor can they identify the date of onset of such disability.  The finding of such disability requires specific medical testing, including x-rays, and the Veteran has not been shown to possess training or credentials in radiology or medicine.  See 38 C.F.R. § 3.159(a)(2); see also Routen, 10 Vet. App. at 186 (finding that "a layperson is generally not capable of opining on matters requiring medical knowledge").  Second, the June 2010, May 2011, and March 2012 VA opinions are more consistent with the evidence of record, insofar as there were no complaints or treatment for stomach problems at service discharge or for many decades thereafter.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (noting that evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim). 

Overall, the Board finds that the preponderance of the evidence is strongly against the conclusion that the Veteran's claimed stomach/digestive disabilities are in any way etiologically related to service.  Accordingly, the claim for service connection for those disabilities must be denied.  VA's benefit-of-the-doubt doctrine is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b).


ORDER

Service connection for a bilateral foot disability is denied.

Service connection for a stomach disability, to include hernia and pancreatitis, is denied.  



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


